Davies, C. J.
(after stating the case.)—The exception to the refusal to charge as requested by the defendants, presents the principal question for the consideration of this court upon this appeal. Upon the testimony adduced upon the trial, it is clear, that Potter acted as the agent of Thomas & Betts in procuring the discount of the note by the plaintiff. It is equally clear, that the bank discounted *it at a lawful rate of interest and passed the proceeds of the note to the credit of Potter, who was a dealer with the bank and kept an account there. The circumstance that Potter did not pay over to Thomas & Betts the whole sum he received from the bank, on the discount of the note, does not impair or impeach its title, nor does it tend in any degree to show that the bank made a corrupt and usurious agreement, upon the discount of the note.
The only ground of defence set up was, that Potter had discounted the note upon an usurious and corrupt agreement, before he transferred it to the bank, and *406though the testimony failed to establish that, yet there was sufficient in the testimony on the part of the defendant to send the case to the jury. If it had not been discounted by Potter, before he transferred it to the bank, there was no pretence of any defence to the note in the hands of the bank. If it had been so discounted by him, then the note was void in the hands of Potter, and he could not have transferred a good title to the bank. If the judge had, therefore, directed the jury to find a verdict for the defendant, he must necessarily have withdrawn this question from their consideration, and this would have been error. It was not erroneous, therefore, to refuse to instruct the jury, as requested, to find a verdict for the defendant.
The case of Van Duzer v. Howe (21 N. Y. 532) is like the case at bar. There, this court held, that where the drawee of a bill of exchange for $1200, paid fifty dollars to an accommodation indorser for indorsing it, and procuring another indorser and obtaining its discount, the draft was not affected by the usury, and that the bond fide holder could recover thereon. The same state of facts exists in the present case, and the exception to the refusal to charge that the defendant was entitled to a verdict, is untenable.
The conversation between the witness Potter, and the cashier of plaintiff, at the time he presented the note for discount, was wholly unimportant to any issue in the case. What the cashier said had no significance, and was wholly immaterial to the issue submitted to and passed upon by the *jury. It, therefore, worked no injury to the defendant, and the exception taken to its admission affords no ground for a reversal of the judgment and granting a new trial. Judgment should be affirmed, with costs..
Judgment affirmed.